NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted January 20, 2012*
                                  Decided February 9, 2012

                                           Before

                             MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10‐3793

HOYT RAY,                                           Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Southern District of Illinois.

       v.                                           No. 10‐355‐GPM

LYNN S. WYCISKALLA, et al.,                         G. Patrick Murphy,
     Defendants‐Appellees.                          Judge.

                                         O R D E R

       Hoyt Ray, an Illinois prisoner, appeals from the dismissal of his complaint under 42
U.S.C. § 1983, alleging denial of access to the courts. He argues that the district court
overlooked many of his allegations and wrongly concluded that he had not alleged injury.
We affirm.




*
 Appellees have not filed briefs or otherwise participated in this appeal. After examining the
appellant’s brief and the record, we have concluded that oral argument is unnecessary.
Thus, the appeal is submitted on the appellant’s brief and the record. See FED. R. APP. P.
34(a)(2).
No. 10‐3793                                                                                Page 2

        Ray’s principal allegations concern difficulties he encountered while trying to file a
petition for certiorari to the United States Supreme Court. He alleged that he missed the
filing deadline because library staff lost documents he had given them to copy relating to
this petition, and that the law library had been closed for unlawfully long periods of time.
He also alleged that some correctional officers opened and read his incoming legal mail
outside his presence, even though this mail was clearly marked as coming from a court.
Finally he alleged that some of his legal documents were lost or taken from a “legal box,” a
box in which he stored legal documents in the library.

        The district court dismissed Ray’s complaint at screening for failure to state a claim. 
28 U.S.C. § 1915A(b)(1). According to the court, Ray’s claim against the library staff alleged
only negligence, which is insufficient to state a claim of denial of access to the courts. Ray’s
allegations about the closed library also did not state a claim, the court added, because Ray
did not allege suffering actual prejudice. The court next determined that Ray’s allegations of
interference with his legal mail did not state a claim because the inadvertent or negligent
opening of an occasional legal letter was not actionable, and in any event he did not allege
being harmed. Last the court found that Ray did not state any constitutional claim with
regard to his property missing from his “legal box” because the state provided a sufficient
postdeprivation remedy to redress that loss. The court later denied Ray’s motion for
postjudgment relief.

        On appeal Ray maintains that he adequately stated a denial‐of‐access claim by
alleging that the prison lost his legal documents, wrongly closed its law library, and opened
his legal mail. But we agree with the district court that Ray did not state a claim on any of
these bases. To state a denial‐of‐access claim, Ray had to explain “the connection between
the alleged denial of access to legal materials and an inability to pursue a legitimate
challenge to a conviction, sentence, or prison conditions,” Ortiz v. Downey, 561 F.3d 664, 671
(7th Cir. 2009) (internal quotation and citation omitted); accord Guajardo‐Palma v. Martinson,
622 F.3d 801, 805–06 (7th Cir. 2010). This required him to identify the underlying claim that
was lost. See Christopher v. Harbury, 536 U.S. 403, 416 (2002); Steidl v. Fermon, 494 F.3d 623,
633 (7th Cir. 2007). But he did not allege being injured at all by the opened mail or the
documents missing from his “legal box,” and he never identified the underlying claim or
claims that were lost because of the library closure or the loss of his certiorari petition.
Additionally, he did not allege that the library staff acted recklessly or deliberately in losing
his legal documents, see Snyder v. Nolen, 380 F.3d 279, 291 n.11 (7th Cir. 2004); Harrell v. Cook,
169 F.3d 428, 432 (7th Cir. 1999).

                                                                                    AFFIRMED.